DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending.
Claims 4-10, 12 , and 14 are amended.
Claims 1-15 are under examination herein.
Claims 1-15 are rejected.
No claims are allowed.
Priority
The instant application claims the benefit of priority to EP17197550.1 filed on October 20, 2017 and to EP18154508.8 filed on January 31, 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of claims 1- 15 is October 20, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to because Figure 1B is not labeled in the drawings, and Figures 2 and 4 are improperly numbered having partial views on one or more sheets. They must each be identified by the same number followed by a capital letter, rather than “Figure X continued”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specification
The use of the terms (1) "Imperial" protein stain, (2) the PARP-1 inhibitors Olaparib (tradename Lynparza), and (3) and Rucaparib (trade name Rubraca), which are trade names or marks used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims containing abbreviations should include their full names at the first appearance.  Claim 1 recites an abbreviation, PARP, without reciting its full name, Poly (ADP-ribose) polymerase (PARP); and a second abbreviation HPF1, without reciting its full name, Histone PARylation Factor 1 (HPF1).  Claim 11 recites an acronym, StageTip, without reciting its full name, stop and go extraction tip (StageTip); a second acronym, SAX, without reciting its full name, strong anion exchange (SAX); a third acronym, SCX, without reciting its full name, strong cation exchange (SCX); and a fourth acronym, SDB-RPS, without reciting its full name, styrenedivinylbenzene- reverse phase sulfonate (SDB-RPS).  Claim 11 is a comma is missing in the last line, which should read “spin column, or a combination thereof”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases "preferably" and “such as” render claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In the present instance:
Claim 1 recites “aqueous buffered solution comprising 5 to 60 mM”; “pH between 5.0 and 9.0”; (b) “at least 50 nM”; (c) “at least 100nM”; (d) “at least 10 ug/mL”, and the claim also recites “10 to 60 mM of a buffer”; “preferably between 5.5 to 8.5, and most preferably between 6.1 to 8.3”; (b) “preferably 50 to 3000 nM PARP-1, PARP-2 or the PARP-1 variant E988Q”; (c) “preferably 100 to 5000 nM HPF1”; (d) “preferably 10 ug/mL to 200 pg/mL sonicated DNA”.
Claim 2 recites “at least 1 UM”, and the claim also recites “preferably 1 to 10 μM PARG”.
Claim 3 recites "15-35°C", and the claim also recites "preferably at room temperature".
Claim 4 recites "at least 90 min", and the claim also recites "preferably at least 120 min and more preferably at least 240 min".
Claim 5 recites "mix at least every 90 minutes", and the claim also recites "preferably at least every 60 minutes and more preferably at least every 45 minutes".
Claim 9 recites "a Hepes buffer and is preferably used at a final concentration of 40-60 mM"; and "a phosphate buffer and is preferably used at a final concentration of 5-20 mM", and the claim also recites "more preferably about 50 mM"; and "more preferably about 10 mM".
Claim 13 recites "with a Coomassie dye, silver staining or a reverse staining technique, such as imidazole reverse staining and zinc reverse staining", and the claim also recites "more preferably stained with Imperial™ protein stain".
Claim 15 recites (a) "5 to 60 mM”; “pH between 5.0 and 9.0”; (c) “at least 50 nM”; (d) “at least 100nM”; (e) “at least 10 μg/mL”; (f) "at least 1 um", and the claim also recites (a) "preferably 10 to 60 mM”; “preferably between 5.5 and 8.5”; (c) “preferably 50 to 3000 nM”; (d) "preferably 100 to 5000 nM”; (e) “preferably 10 ug/mL to 200 pg/mL”; (f) "preferably 1 to 10 μM " which are the narrower statements of the ranges/limitations.
These claims are considered indefinite because there is a question or doubt as to whether the feature introduced after exemplary language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims.
Claims 3 and 4 recite the limitation "wherein the reaction is carried out" in the first line of both claims.  There is insufficient antecedent basis for this limitation in the claims.  The term “the reaction” lacks antecedent basis.  
Claim 7 recites the limitation "the substrate" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  
The term “about” in claim 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The molarities of Hepes and phosphate buffers are therefore rendered indefinite..
Claim 12 recites the limitation "the reaction product" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 contains the trademark/trade name: "Imperial" protein stain.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a source of specific protein stain and, accordingly, the identification/description is indefinite.
Claims 6, 8, 10, 11, and 14 are rejected by dependency of rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana ("Serine ADP-ribosylation reversal by the hydrolase ARH3", eLife 2017;6:e28533.), in view of Daniels (WO 2016201257 A2) and Ke ("PARP1 promotes gene expression at the post-transcriptional level by modulating the RNA-binding protein HuR". Nat Commun. 2017; 8: 14632), as evidenced by Bonfiglio ("Serine ADP-Ribosylation Depends on HPF1". Molecular Cell, Volume 65, Issue 5, 2 March 2017, Pages 932-940.e6) and Erler ("The Role of Histone Tails in the Nucleosome: A Computational Study". Biophys J. 2014 Dec 16; 107(12): 2911–2922).
Regarding claim 1, Fontana teaches a method of ADP ribosylation that involves the following additives and parameters: 50 mM of Tris-HCL buffer for a pH of 8 (page 15, first full paragraph, lines 2 and 3), 50 μM NAD+ (page 15, first full paragraph, line 3), 1 μM PARP (page 15, first full paragraph, line 7), HPF1 Equimolar to PARP1, activated DNA (page 15, first full paragraph, line 3), and 2 μM of histone peptides (page 15, first full paragraph, lines 8 and 9).  The H3 and H2B Histone peptides contain serine as the protein becomes serine ADP-ribosylated (purification on page 15, paragraph 2, “Ser-ADPr histone peptide purification”, and analysis on page 15, last paragraph, line 1).
Fontana does not teach the sonicated DNA, concentration of DNA of at least 10 μg/mL, or 0.2 to 2.5 mM NAD+.
Ke teaches the sonication of DNA (page 7, column 1, first paragraph, lines 5-8) in a study of ADP ribosylation and PARP1 function (page 1, column 1, paragraph 1, lines 1-3; and paragraph 2, lines 6-12).  Ke does not teach the concentration of DNA of at least 10 μg/mL.
Daniels teaches a method of ADP ribosylation, using in the modification, 0.5 ng/μL of pET28 His-PARPl for a DNA template with 2.5 ng/μL of DNA primer for a total of 3 μg/mL of DNA, obtained by adding the primer and template DNA values and converting ng to μg (1 μg = 1000 ng) and μL to mL (1 mL = 1000 μL) (page 36, lines 6 and 7); and 1 mM of NAD+ (page 39, line 16).
 With reference to claim 1, Fontana teaches overlapping ranges for the amounts PARP1 and HPF1, and a different amount of protein.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention by optimization of the ADP ribosylation process taught by Fontana.  Fontana teaches the reaction substrates and parameters, but overlapping ranges of PARP1 and HPF1.  These parameters are considered result effective variables.   It would be obvious to one ordinarily skilled in the art to optimize the concentrations to obtain the desired reaction balance with the desired products and regeneration substrates, with reasonable expectation of success.  The results would have been predictable to one of ordinary skill in the art as the function of the enzymes and effects on their substrates were known at the time of invention.
With respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine prior art elements.  Fontana does not disclose sonication of DNA, but uses activated DNA which is interpreted as DNA prepared for ribosylation reactions.  Ke teaches that sonicated DNA is strongly bound by PARP1.  An ordinarily skilled artisan would have been motivated to use sonicated DNA in an analogous method (ADP ribosylation) to combine with the method of Fontana as the source of activated DNA, as the function of DNA in both methods is the same as a substrate of the ribosylation process.  Therefore the method of Fontana would have been expected to perform the same function in combination with Ke as it did separately.  As the effects of selecting a sonicated DNA were known, providing the substrate for the ribosylation process, an ordinarily skilled artisan would have found the results of the combination predictable.  All of the claimed elements were known in the prior art, an ordinarily skilled artisan could have combined the elements with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Concerning claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine prior art elements.  Fontana does not disclose the concentration of NAD+.  Daniels teaches the usage of 1 mM of NAD+.  An ordinarily skilled artisan would have been motivated to use the concentration of NAD+ in an analogous method (ADP ribosylation) to combine with the method of Fontana, as the function of NAD+ in both methods is the same as a substrate of the ribosylation process.  Therefore the method of Fontana would have been expected to perform the same function in combination with Daniels as it did separately.  As the effects of selecting a concentration of NAD+ were known, providing the substrate for the ribosylation process, an ordinarily skilled artisan would have found the results of the combination predictable.  All of the claimed elements were known in the prior art, an ordinarily skilled artisan could have combined the elements with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Pertaining to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine prior art elements.  Fontana does not disclose the concentration of DNA.  Daniels teaches the usage of 3 μg/mL of DNA (page 36, lines 6 and 7).  Fontana teaches that DNA is a substrate for the ribosylation process, while Daniels provides a starting concentration of 3 μg/mL.  It would have been prima facie obvious for one of ordinary skill in the art to adjust the starting concentration of DNA to identify optimum conditions by generating sufficient ribosylation substrates, with reasonable expectation of success, by increasing the concentration of DNA to provide more ribosylation substrates.  The results would have been predictable to one of ordinary skill in the art as the function of the enzymes and effects on their substrates were known at the time of invention.
With respect to claim 2, Fontana teaches the addition of 0.5 μM PARG (page 16, paragraph 6, line 3).
Pertaining to claim 3, Fontana teaches that the reaction is carried out at room temperature (page 15, first full paragraph, line 4).
Concerning claim 4, Fontana teaches a reaction time of 20 min before addition of the PARAP inhibitor (page 15, first full paragraph, lines 4 and 5), which is lower than the claimed reaction time of at least 90 minutes. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to increase the reaction time to identify optimum conditions and obtain the degree of ADP ribosylation desired, with reasonable expectation of success, by allowing more reaction product to be formed by extending the time of reaction.  The results would have been predictable to one of ordinary skill in the art as the function of the enzymes and effects on their substrates were known at the time of invention.
With regards to claim 5, Fontana does not teach the addition of a fresh pool of NAD+ or the timing of the addition of NAD+.  
Regarding claim 5, Daniels teaches that both WT and E988Q PARP1 were incubated with 0.6 μM (1.85 kBq/μL, 37 kBq/sample) 32P- NAD+ for 10 minutes at room temperature, following which WT PARP1 was incubated with 1 mM NAD+ for 10 minutes at room temperature (page 39, lines 13-17).  This is interpreted as an addition of a fresh pool of NAD+ at a rate of every 10 minutes to allow for polymer elongation.
With reference to claim 5, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to combine prior art elements.  Fontana does not teach the addition of a fresh pool of NAD+.  Daniels teaches the addition of a fresh pool of NAD+ every 10 minutes to allow for polymer elongation.  The addition of a fresh pool of NAD+ did not otherwise affect the reaction process of Daniels, and therefore the method of Fontana would have been expected to perform the same function in combination with Daniels as it did separately.  As the effects of adding a fresh pool of NAD+ were known, elongation of the polymer, an ordinarily skilled artisan would have found the results of the combination predictable.  All of the claimed elements were known in the prior art, an ordinarily skilled artisan could have combined the elements with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Pertaining to claim 6, a disproportionate number of ADP ribosylated peptides feature specifically serine preceded by a basic residue in the protein sequence, conforming to the consensus motif for histone sites, making this trait inherent to the peptides taught by Fontana, as evidenced by Bonfiglio (page 937, column 2, last paragraph, lines 5-9).
With reference to claim 7, Fontana teaches the application of the method to histone peptides (page 15, first full paragraph, lines 8 and 9), and that H3 histone peptide contains Lys and Arg residues which are targeted for ribosylation and removal of ribosylation respectively in the method (page 15, paragraph 3, heading; and paragraph 4, heading).  Histones have positively charged tails as evidenced by Erler (page 2911, column 1, last paragraph, first line), rich in lysine and arginine (page 2912, Figure 1, caption, last 4 lines; and Figure 1, blue and red amino acids).  
With regards to claim 8, Fontana teaches the solution to contain 100 mM NaCl (page 15, first full paragraph, line 3).  Fontana also teaches the addition of 2 mM MgCl2 (page 15, first full paragraph, line 3).
Referring to claim 9, Fontana teaches 50 mM Tris HCl (page 15, first full paragraph, lines 2 and 3).
Pertaining to claim 10, Fontana teaches serine ADP-ribosylated purification (page 15, paragraph 2) and analysis (page 15, last paragraph, line 1).
Regarding claim 11, Fontana teaches  filtration (page 15, paragraph 2, line 2) and use of a spin column (page 15, paragraph 2, lines 3 and 4).
With regards to claim 14, Fontana’s method is performed in vitro (page 15, line 7).
With respect to claim 15, Fontana does not teach combination of elements into a kit.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to arrive at the instantly claimed invention by combining prior art elements taught by Fontana.  Obviousness can be shown if there is a finding that the prior art included each element claimed, a finding that one could have combined the elements by known methods, and the results of the combination were predictable.  The elements of the kit are taught by Fontana and performed as a cohesive method.  Therefore, all of the claimed elements were known, and already combined in the method, therefore would not be expected to function differently if prepared as a kit, and therefore the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
The invention is therefore prima facie obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fontana ("Serine ADP-ribosylation reversal by the hydrolase ARH3", eLife 2017;6:e28533.), in view of Daniels (WO 2016201257 A2) and Ke ("PARP1 promotes gene expression at the post-transcriptional level by modulating the RNA-binding protein HuR". Nat Commun. 2017; 8: 14632), as applied to claim 1 above, and further in view of Deppmann ("Reverse-Polarity PAGE for Examining DNA Binding Domain Phosphorylation". Biotechniques, Vol. 34, No. 1, 24 Sep 2018), as evidenced by Gallagher ("One-Dimensional SDS Gel Electrophoresis of Proteins". Current Protocols in Molecular Biology, 75: 10.2.1-10.2A.37) and Erler ("The Role of Histone Tails in the Nucleosome: A Computational Study". Biophys J. 2014 Dec 16; 107(12): 2911–2922).
The combined teachings of Fontana, Daniels, and Ke are outlined above.
Concerning claims 12 and 13, Fontana teaches Coomassie staining of gels (Fontana, page 6, Figure 2 caption, line 3, and page 7, Figure 2 caption, line 2), on polyacrylamide (SDS-PAGE) gel (Fontana, page 7, Figure 2 caption, line 7).  The combined prior art does not teach the polarity of the gel.
Deppmann teaches that reverse-polarity PAGE gel allows only peptides with net positive charge to migrate, which is more selective (page 56, center column, last paragraph, lines 1-5, 8-10, and 13-end).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to arrive at the instantly claimed invention because it would have been obvious to try choosing from a finite number of identified, predictable solutions.  Gel polarity is either forward or reversed/inverted, as a function of the type of gel, and polarity affects the direction of protein movement along the gel as evidenced by Gallagher (page 3, second to last paragraph, lines 4 and 5).  Deppmann teaches that reversing the polarity would be more selective for positively charged peptides, which would include the positively charged tail regions of histones in the method of Fontana.  One of ordinary skill in the art would be motivated to use the polarity that would be more selective for the peptides to be examined.  The result would have been predictable and an ordinarily skilled artisan would have reasonable expectation of success because Deppmann teaches that this is selective for positive charges, and Fontana’s method uses histones which are known to have positively charged tails, as evidenced by Erler (page 2911, column 1, last paragraph, first line).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/N.M./Examiner, Art Unit 1657